        CASE 0:18-cv-03103-TNL Document 1 Filed 11/05/18 Page 1 of 14



                  UNITED STATES DISTRICT COURT
                      DISTRICT OF MINNESOTA
________________________________________________________________________

    ABDULLAHI WARFA, and
    OMAR OMAR, on behalf of
    themselves and all others similarly
    situated, and on behalf of the             Civil Action No.:
    Minnesota Rule 23 Class,
                         Plaintiffs,
    vs.

    NATIONWIDE EXPRESS, LLC,
    and AMAZON LOGISTICS, INC.,

                     Defendants.
________________________________________________________________________

           COLLECTIVE AND CLASS ACTION COMPLAINT AND
                   DEMAND FOR TRIAL BY JURY

      Plaintiffs Abdullahi Warfa, and Omar Omar (“Plaintiffs”), on behalf of themselves

and all others similarly situated, and on behalf of members of the proposed Minnesota Rule

23 Class, by and through their attorneys, hereby submit their Collective and Class Action

Complaint against Defendants, and allege as follows:

                                 INTRODUCTION

      1.     Plaintiffs bring this action against Nationwide Express, LLC, and Amazon

Logistics, Inc., (“Defendants”) for unpaid overtime compensation relating to violations of

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 201, et. seq. and the Minnesota Fair

Labor Standards Act, Minn. Stat. § 177.21, et seq. (“MFLSA”).

      2.     Plaintiffs seek unpaid overtime compensation for hours worked over 40 in a

workweek under the FLSA. They bring this claim as a putative collective action under
         CASE 0:18-cv-03103-TNL Document 1 Filed 11/05/18 Page 2 of 14



Section 216(b) of the FLSA, on behalf of themselves and all other delivery drivers who

worked for Defendants, through Defendant Nationwide Express, LLC, at any time within

three years prior to this Complaint.

       3.     Plaintiffs also seek to recover unpaid overtime compensation for hours

worked over 48 in a workweek under the MFLSA, Minn. Stat. § 177.25. They bring this

claim as a putative class action pursuant to Rule 23 of the Federal Rules of Civil Procedure

on behalf of themselves and all other delivery drivers who worked for Defendants, through

Defendant Nationwide Express, LLC, at any time within three years prior to this

Complaint.

                           JURISDICTION AND VENUE

       4.     This Court has subject matter jurisdiction under 29 U.S.C. § 216(b) and 28

U.S.C. § 1331. Plaintiffs’ claims arise under § 207(a) of the FLSA. Additionally, this

Court has personal jurisdiction over Defendants, since Defendants conduct business in the

District of Minnesota.

       5.     Venue is proper in this District under 28 U.S.C. § 1391(b)(1) as Defendants

are domiciled within this District and under 28 U.S.C. § 1391(b)(2), as a substantial part

of the events giving rise the claims occurred in this District.

       6.     This Court also has supplemental jurisdiction, pursuant to 29 U.S.C. § 1367,

over the state law claim, as the state and federal claims derive from a common nucleus of

operative fact.




                                              2
         CASE 0:18-cv-03103-TNL Document 1 Filed 11/05/18 Page 3 of 14



                                      THE PARTIES

       7.     Plaintiff Abdullahi Warfa (“Plaintiff Warfa”) is an adult resident of the State

of Minnesota. Plaintiff Warfa was employed as a delivery driver for Defendants, through

Defendant Nationwide Express, LLC, from approximately May 2018 to October 1, 2018.

       8.     Plaintiff Omar Omar (“Plaintiff Omar”) is an adult resident of the State of

Minnesota. Plaintiff Omar works as a delivery driver for Defendants through Defendant

Nationwide Express, LLC, since approximately June 2018.

       9.     Plaintiffs consent in writing to be a parties to this FLSA action pursuant to

29 U.S.C. § 216(b). Plaintiffs’ Consent Forms are attached as Exhibit “A.” As this case

proceeds, it is likely other individuals will sign consent forms and join as plaintiffs.

       10.    Defendant Nationwide Express, LLC (“Nationwide Express”) is a limited

liability company domiciled in Minnesota. Nationwide Express is a courier services

company headquartered in Minnesota.

       11.    Defendant Amazon Logistics, Inc. (“Amazon Logistics”) is a foreign

corporation, domiciled in the State of Delaware, but conducting business in the State of

Minnesota and within the jurisdiction of this Court. According to its website, Amazon

Logistics, Inc. is Amazon’s franchise model for a courier delivery service. Unlike its other

delivery methods that focus on partnering with pre-existing companies and private

individuals, Amazon Logistics claims to increase delivery capacity through partnerships

with “entrepreneurs” to help set up small delivery companies specifically for delivering

Amazon packages. It claims that this provides technology and operational support to

individuals with little to no logistics experience.

                                               3
        CASE 0:18-cv-03103-TNL Document 1 Filed 11/05/18 Page 4 of 14



                         COVERAGE UNDER THE FLSA

       12.    Upon information and belief, Defendants each have annual gross volume of

sales made or business done of $500,000 or greater in accordance with 29 U.S.C. §

203(s)(1)(A)(ii).

       13.    Plaintiffs are “employees” of Defendants within the meaning of the FLSA

and was engaged in interstate commerce as defined by 29 U.S.C. § 206(a) and § 207(a)(1).

       14.    Defendants are covered employers as defined by 29 U.S.C. § 203(d).

       15.    Defendants have employed two or more persons, including Plaintiffs, who

are or were “engaged in commerce or in the production of goods for commerce,” or have

had “employees handling, selling, or otherwise working on goods or materials that have

been moved and/or produced for commerce by any person,” as defined by 29 U.S.C. §

203(s)(1)(A)(i).

       16.    Defendants’ workers, including Plaintiffs and all similarly situated delivery

drivers, are subject to the provisions of 29 U.S.C. § 206.

       17.    Plaintiffs allege that Defendants’ uniform payroll practice of paying a day

rate only, and no overtime premium, deprives Plaintiffs and those similarly situated of

compensation in violation of the FLSA.

               COLLECTIVE AND CLASS ACTION DEFINITIONS

       18.    The group of similarly situated employees sought to be certified under the

FLSA, 29 U.S.C. § 216(b), as a collective action is defined as:

       All delivery drivers who performed services for Defendants through
       Nationwide Express at any time within three years prior to the filing
       of the Complaint (the “FLSA Collective”).

                                             4
        CASE 0:18-cv-03103-TNL Document 1 Filed 11/05/18 Page 5 of 14




       19.    The class of similarly situated employees sought to be certified under Fed.

R. Civ. P. 23(a) and 23(b) as a class action under the MFLSA is defined as:

      All delivery drivers who performed services for Defendants through
      Nationwide Express in Minnesota at any time within three years prior
      to the filing of the Complaint (the “Minnesota Rule 23 Class”).

                              FACTUAL ALLEGATIONS

       20.    Plaintiffs have worked for Defendants as delivery drivers, delivering

packages to customers containing merchandise purchased on amazon.com.

       21.    Plaintiffs’ job duties, and the job duties of other similarly situated delivery

drivers include, but are not limited to: waiting in line at Amazon Logistics for assignment

from Amazon Logistics of a delivery route; assignment of an Amazon “Rabbit” device,

which is a GPS-powered navigation delivery itinerary and package scanning device;

waiting for assignment of a company vehicle; loading packages at Amazon Logistics’

warehouse into a van; logging into the Amazon Flex app on the Rabbit; driving a company

provided vehicle to make deliveries to Amazon customers; completing delivery routes

assigned and dictated by Amazon Logistics; scanning and tracking packages for Amazon

Logistics using the Rabbit; taking photographs on the Rabbit of packages left at locations;

returning to the Amazon Logistics warehouse to return and report undelivered packages to

Amazon Logistics dispatchers and Nationwide Express dispatchers; and returning,

refueling, and subjecting the company vehicle to inspection.

      22.    Plaintiffs typically started their work day at approximately 8:30 a.m. and

ended their work day at approximately 7:30 p.m. or later each day.


                                             5
         CASE 0:18-cv-03103-TNL Document 1 Filed 11/05/18 Page 6 of 14



       23.      Prior to beginning their delivery routes, Plaintiffs are required to report to the

Amazon Delivery Station (“Warehouse”) at 8:30 a.m. Plaintiffs and all similarly situated

delivery drivers typically sign in on a paper form.

       24.      Plaintiffs and all similarly situated delivery drivers are required to wait in

line for distribution of a company van, Amazon “Rabbit” GPS device, and pre-assigned

route sheets.

       25.      Route sheets display the designated delivery route for the day, and the

number of packages assigned for each route. Route sheets are generated by Amazon

Logistics.

       26.      Delivery drivers load the vans at the Amazon Logistics warehouse.

       27.      After loading the vans, drivers log into the Amazon Flex app, located on the

“Rabbit” device. Drivers enter the mileage on their vehicles before they start their route,

confirm package totals, and begin their routes.

       28.      The Amazon Flex app displays the current address, tracks routes and speed

of the delivery, and performs other delivery-related functions, such as displaying a

navigation screen with a driving time estimate and choosing the route.

       29.      When making deliveries, delivery drivers scan the packages and record

details regarding the delivery in the Amazon Flex app.

       30.      Deliveries that are completed are time stamped on the Amazon Rabbit

device, including but not limited to, the first and last delivery time and location.




                                                6
           CASE 0:18-cv-03103-TNL Document 1 Filed 11/05/18 Page 7 of 14



       31.     At the end of the route, delivery drivers return to the warehouse to refuel the

company vans, undergo vehicle inspections, and return packages that they were unable to

deliver.

       32.     The daily routes Defendants assigned and expected delivery drivers to

complete routinely took more than 8 hours, oftentimes taking Plaintiffs 11 or more hours

per day.

       33.     Plaintiffs workweeks have routinely ranged from 50 to 60 hours and have at

times exceeded 70 or more hours worked for Defendants.

       34.     Plaintiff Warfa routinely worked more than 40 and 48 hours in a workweek.

For example, during September 2 to September 8, 2018 he worked approximately 77 hours.

       35.     Plaintiff Omar routinely worked more than 40 and 48 hours in a workweek.

For example, during July 23 to July 30, 2018 he worked approximately 65 hours.

       36.     Defendants paid Plaintiffs (and others similarly situated) on a day rate (e.g.,

$170 per day), and did not compensate them with any overtime compensation during these

workweeks, or in any other workweeks.

       37.     Defendants were aware that Plaintiffs and other delivery drivers routinely

worked over 40 and/or 48 hours per week and were not paid overtime, because Defendants

scheduled and required Plaintiffs to complete routes that often took time. Defendants were

also aware of the hours Plaintiffs and the similarly situated delivery drivers worked because

the Amazon Flex app tracked deliveries.

       38.     Plaintiff Warfa also complained to Defendant Nationwide Express regarding

its failure to pay him properly for his overtime hours worked.

                                              7
         CASE 0:18-cv-03103-TNL Document 1 Filed 11/05/18 Page 8 of 14



                     COLLECTIVE ACTION ALLEGATIONS

       39.    Plaintiffs reallege and incorporate by reference all allegations in all

preceding paragraphs.

       40.     Pursuant to the FLSA, 29 U.S.C. § 216(b), Plaintiffs bring Count I

individually and on behalf and all similarly situated individuals.

       41.    Pursuant to the FLSA, 29 U.S.C. § 207, employers are generally required to

pay overtime compensation at an hourly rate of 1.5 times an employee’s regular rate of pay

for hours worked over forty (40) in a workweek.

       42.    Defendants have engaged in a pattern of violating the FLSA, by failing to

pay delivery drivers overtime compensation as required by law.

       43.    Defendants knowingly, willfully, or in reckless disregard of the law,

maintained an illegal practice of failing to pay Plaintiffs and those similarly situated proper

overtime compensation for all hours worked over forty (40).

             MINNESOTA RULE 23 CLASS ACTION ALLEGATIONS

       44.    Plaintiffs reallege and incorporate by reference all allegations in all

preceding paragraphs.

       45.    Pursuant to Fed. R. Civ. P. 23(a) and 23(b), Plaintiffs bring Count II

individually and on behalf of the Minnesota Rule 23 Class for violations of the MFLSA.

       46.    The persons in the Minnesota Rule 23 Class are so numerous that joinder of

all members is impracticable. While the precise number of class members has not been

determined at this time, on information and belief, at least 50 individuals provided services

as delivery drivers for Defendants through Nationwide Express during the applicable

                                              8
         CASE 0:18-cv-03103-TNL Document 1 Filed 11/05/18 Page 9 of 14



statute of limitations period. Plaintiffs and the proposed Minnesota Rule 23 Class have

been equally affected by Defendants’ violations of law.

       47.      There are questions of law and fact common to the proposed Minnesota Rule

23 Class that predominate over and questions solely affecting individual members of the

proposed Minnesota Rule 23 Class, including but not limited to the following:

             a. Whether Defendants violated Minnesota law for failure to pay all
                overtime wages due and owing;

             b. The proper measure and calculation of damages; and

             c. Whether Defendants actions were willful or in good faith.

       48.      Plaintiffs’ claims are typical of those members of the Minnesota Rule 23

Class. Plaintiffs, like other members of the proposed Minnesota Rule 23 Class, were

subject to Defendants’ practices and policies described in this Complaint.          Further,

Plaintiffs’ job duties are typical of the Minnesota Rule 23 Class, as all class members are

or were delivery drivers.

       49.      Plaintiffs will fairly and adequately protect the interest of the proposed

Minnesota Rule 23 Class and have retained counsel experienced in complex wage and hour

class and collective action litigation.

       50.      This action is properly maintainable as a class action under Fed. R. Civ. P.

23(b)(3) because questions of law or fact predominate over any questions affecting

individual class members, and a class action is superior to other methods in order to ensure

a fair an efficient adjudication of this controversy because, in the context of wage and hour

litigation, individual plaintiffs often lack the financial resources to vigorously prosecute


                                              9
        CASE 0:18-cv-03103-TNL Document 1 Filed 11/05/18 Page 10 of 14



separate lawsuits in federal court against large corporate defendants. Class litigation is

also superior because it will preclude the need for unduly duplicative litigation resulting in

inconsistent judgments pertaining to Defendants’ policies and practices. There do not

appear to be any difficulties in managing this class action.

       51.    Plaintiffs intend to send notice to all members of the proposed Minnesota

Rule 23 Class to the extent required by Fed. R. Civ. P. 23.

       COUNT I – VIOLATION OF THE FAIR LABOR STANDARDS ACT FOR
            FAILURE TO PAY OVERTIME COMPENSATION
                         29 U.S.C. § 201, et seq.
                     On Behalf of Plaintiffs and the FLSA Collective

       52.    Plaintiffs reallege and incorporate by reference all allegations in all

preceding paragraphs.

       53.    The FLSA, 29 U.S.C. § 207, requires employers to pay non-exempt

employees 1.5 times the regular rate of pay for all hours worked over forty (40) per

workweek.

       54.    Defendants suffered and permitted Plaintiffs and the FLSA Collective to

routinely work more than forty (40) hours in a workweek without proper overtime

compensation as required by the FLSA, 29 U.S.C. § 201 et seq.

       55.    Defendants knew or showed reckless disregard for the fact that they failed to

pay these individuals overtime compensation, constituting a willful violation of the FLSA.

       56.    Defendants’ failure to comply with the FLSA overtime protections caused

Plaintiffs and the FLSA Collective to suffer loss of wages and interest thereon.




                                             10
          CASE 0:18-cv-03103-TNL Document 1 Filed 11/05/18 Page 11 of 14



      57.     Plaintiffs and the FLSA Collective are entitled to unpaid overtime, liquidated

damages, and attorney’s fees and costs under the FLSA.

       COUNT II – VIOLATION OF THE MINNESOTA FAIR LABOR STANDARDS
                  ACT FOR FAILURE TO PAY OVERTIME WAGES
                                Minn. Stat. § 177.21, et seq.
         On Behalf of Plaintiffs and the Proposed Minnesota Rule 23 Class


      58.     Plaintiffs reallege and incorporate by reference all allegations in all

preceding paragraphs.

      59.     Plaintiffs and the proposed Minnesota Rule 23 Class were or are employees

of Defendants within the meaning of the MFLSA, Minn. Stat. §§ 177.23 and 177.24.

      60.     Defendants are or were the employers of Plaintiffs and the proposed

Minnesota Rule 23 Class within the meaning of the MFLSA, Minn. Stat. §§ 177.23 and

177.24.

      61.     The MFLSA, Minn. Stat. § 177.25, requires employers to pay non-exempt

employees 1.5 times the regular rate of pay for all hours worked over forty-eight (48) per

workweek.

      62.     Defendants suffered and permitted Plaintiffs and Minnesota Rule 23 Class to

routinely work more than forty-eight (48) hours in a workweek without proper overtime

compensation as required by the MFLSA.

      63.     Defendants knew or showed reckless disregard for the fact that they failed to

pay these individuals overtime compensation, constituting a willful violation of the

MFLSA.




                                            11
         CASE 0:18-cv-03103-TNL Document 1 Filed 11/05/18 Page 12 of 14



        64.   Defendants’ failure to comply with the MFLSA overtime protections caused

Plaintiffs and the Minnesota Rule 23 Class to suffer loss of wages and interest thereon.

        65.   Plaintiffs and the Minnesota Rule 23 Class are entitled to unpaid overtime,

liquidated damages, and attorney’s fees and costs under the MFLSA.

                                  PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of themselves and the proposed FLSA

Collective, pray for relief as follows:

        1.    Certification of a collective action under § 216(b) of the FLSA and

permitting notice to the putative plaintiffs to ensure their claims are not lost to the statute

of limitations;

        2.    Judgment against Defendants for violation of the overtime provisions of the

FLSA;

        3.    Judgment against Defendants for an amount equal to Plaintiffs’ and the

FLSA Collective’s unpaid overtime wages, and liquidated damages;

        4.    Judgment finding that Defendants’ violations of the FLSA were willful;

        5.    An award of any pre- and post-judgment interest;

        6.    An award of reasonable attorneys’ fees and costs;

        7.    Leave to add additional plaintiffs and/or state law claims by motion, the filing

of written consent forms, or any other method approved by the Court; and

        8.    Such further relief as may be appropriate.

        WHEREFORE, Plaintiffs as class representatives, on behalf of themselves and the

proposed Minnesota Rule 23 Class, pray for relief as follows:

                                              12
        CASE 0:18-cv-03103-TNL Document 1 Filed 11/05/18 Page 13 of 14



       1.        Certification of a class action pursuant to Fed. R. Civ. P. 23 on behalf of the

proposed Minnesota Rule 23 Class;

       2.        The appointment of Plaintiffs as class representatives and their counsel as

class counsel;

       3.        Judgment against Defendants for violation of the overtime provisions of the

MFLSA;

       4.        Judgment against Defendants for an amount equal to Plaintiffs’ and the

Minnesota Rule 23 Class’s unpaid overtime wages, and liquidated damages;

       5.        Judgment finding that Defendants’ violations of the MFLSA were willful;

       6.        An award of any pre- and post-judgment interest;

       7.        An award of reasonable attorneys’ fees and costs; and

       8.        Such further relief as may be appropriate.
                                DEMAND FOR JURY TRIAL

       Plaintiffs demand a trial by jury on all issues so triable.

Dated: November 5, 2018

                                                     Respectfully Submitted:
                                                     By /s/ Michele R. Fisher
                                                     Michele R. Fisher, MN Bar No. 303069
                                                     fisher@nka.com
                                                     Neil D. Pederson, Bar No.0397628
                                                     npederson@nka.com
                                                     NICHOLS KASTER, PLLP
                                                     4600 IDS Center, 80 S. 8th Street
                                                     Minneapolis, Minnesota 55402
                                                     Telephone: (612) 256-3200



                                                13
CASE 0:18-cv-03103-TNL Document 1 Filed 11/05/18 Page 14 of 14



                                   Gregory Walz, MN Bar No. 183891
                                   greg@walzlaw.com
                                   WALZ LAW OFFICE
                                   1411 West Saint Germain, #206
                                   P.O. Box 1794
                                   Saint Cloud, MN 56302
                                   Telephone: (320) 251-5000

                                   ATTORNEYS FOR PLAINTIFFS




                              14
